Citation Nr: 0405590	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-16 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from September 1941 to August 
1942 and from July 1945 to April 1947.  He reportedly was a 
prisoner of war (POW) of the Japanese government from 
December 1941 to August 1942.  The appellant is the veteran's 
surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied service 
connection for the cause of the veteran's death.

With respect to the claim of entitlement to nonservice-
connected death pension benefits, the Board finds that the 
appellant has filed a notice of disagreement with the RO's 
denial of this issue, thereby initiating, but not perfecting, 
an appeal.  Therefore, for reasons that are discussed in more 
detail below, the issues on appeal have been recharacterized 
as shown above.  

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Concerning the claim for service connection for the cause of 
the veteran's death, a remand is required for compliance with 
VA's duty to assist.  This is necessary to ensure that there 
is a complete record upon which to decide the appellant's 
claim so that she is afforded every possible consideration.

The veteran reportedly was a POW of the Japanese government 
from December 1941 to August 1942.  However, there is no 
verification of the veteran's status as a POW associated with 
the claims folder.  This should be accomplished on remand.

Additionally, the veteran reported on VA psychosocial 
evaluation in March 1988 that he had surgery for an ulcer in 
1978 at the "VMMC."  Peptic ulcer disease is a presumptive 
disability under 38 C.F.R. § 3.309(c), and the death 
certificate indicates that the veteran died from 
cardiopulmonary arrest secondary to partial gut obstruction 
secondary to post-operative adhesions.  Other records 
associated with the claims folder suggest that the veteran's 
surgery in 1977/1978 was actually a cholecystectopy, for the 
removal of gallstones.  Accordingly, the veteran's 
hospitalization report should be obtained on remand.  

With respect to the claim of entitlement to nonservice-
connected death pension benefits, in January 2003 the RO 
found that the appellant was not entitled to this benefit.  
In a VA Form 9 received in May 2003, she indicated that she 
disagreed with the RO's denial of this claim.  Her statement 
is sufficient to constitute a notice of disagreement (NOD) 
with the RO's decision.  Because a timely NOD was filed, but 
the RO has not yet provided the appellant a statement of the 
case (SOC) in response to her filing of the NOD, this issue 
must be remanded to the RO for correction of this procedural 
defect.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  However, this issue will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  

Accordingly, this case is REMANDED for the following actions:

1.  Verify the veteran's dates of service, as 
well as his status as and the dates of his 
internment as a POW.  

2.  Make arrangements to obtain the veteran's 
complete medical records for any 
gastrointestinal problems, including 
hospitalization reports, dated from 1977 
forward, from the VMMC.  The Board is 
particularly interested in any surgery 
performed in 1977 and/or 1978 for gallstones 
and/or an ulcer.

3.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is completed.  

4.  Readjudicate the appellant's claim 
for service connection for the cause of 
the veteran's death, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

5.  Finally, issue a statement of the 
case to the appellant with respect to the 
NOD filed in response to the denial of 
entitlement to nonservice-connected death 
pension benefits.  The appellant should 
be informed that she must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  Otherwise, if 
a timely substantive appeal is filed, and 
subject to current appellate procedures, 
this claim should be returned to the 
Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




